EXHIBIT 10.7

October 31, 2002

John Scanlon
80 Crestridge Court
Danville, CA 94506

Dear John:

This letter sets forth the substance of the transition and separation agreement
(the “Agreement”) Internap Network Services Corporation (the “Company”) proposes
regarding your employment transition.

1.        Separation. Your last day of employment with the Company shall be the
earlier of January 31, 2003 or any date that you or the Company determine to
terminate your employment relationship (the “Separation Date”). On the
Separation Date, the Company will pay you all accrued salary, subject to payroll
deductions and required withholdings, plus accrued and unpaid vacation to date.
You are entitled to these payments regardless of whether or not you sign this
Agreement.

2.        Transition Period. From the date of this Agreement through the
Separation Date (the “Transition Period”) you will continue as an employee and
will continue in your position as the Company’s Chief Financial Officer (“CFO”).
Except as expressly stated herein to the contrary, this Agreement supersedes the
terms of your Employment Agreement with the Company dated June 21, 2001 (the
“Employment Agreement”). During the Transition Period you will exert the same
level of effort and diligence on behalf of the Company as you have exerted in
your capacity as CFO prior to the Transition Period.

3.        Termination.

(a)      This Agreement shall terminate immediately upon the mutual agreement of
you and the Company; provided, however, that you have the right to terminate
your employment with the Company at any time, with or without cause.

(b)      During the Transition Period the Company may terminate your employment
with the Company after the occurrence of any of the following events: (i) the
breach by you of any material term or condition of this Agreement; (ii) the
misconduct or neglect on your part in the performance of any material duties
that may be reasonably required of you; (iii) the commission by the you of an
act of fraud, misappropriation, embezzlement, dishonesty or any crime of moral
turpitude; (iv) you become employed by or associated with any other business, in
any capacity, with a competitor of Company; or (v) your death or disability.

4.        Severance Payments. Provided that you remain employed by the Company
through January 31, 2003, you will be eligible to receive an amount equal to six
(6) months of your base salary in effect as of October 31, 2002, subject to
payroll deductions and required withholdings, payable on a bi-monthly basis
during that period (the “Severance Period”), plus an amount if respect of your
accrued and unused vacation that will be reflected in the first paycheck

 


 



--------------------------------------------------------------------------------

during that period (the “Severance Payments”). In addition, if you timely elect
continued coverage of your group health insurance under COBRA, the Company will
pay your COBRA premiums for coverage for you and your family for six (6) months
following the Separation Date. Your receipt of the Severance Payment and
benefits under this Section 3 is contingent upon your signing and making
effective the Release Agreement (attached as Exhibit A) on or after the
Separation Date.

5.        Health Insurance. To the extent provided by the federal COBRA law and
by the Company’s current group health insurance policies, you will be eligible
to continue your group health insurance benefits at your own expense. Later, you
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish. You will receive a separate notice
regarding your rights and obligations under COBRA.

6.        Expense Reimbursements. The Company will, pursuant to its regular
business practice, reimburse you for expenses approved in advance by the CEO
through the Separation Date, if any, that you submit within ten (10) days of the
Separation Date.

7.        Stock Options. Your stock options will continue to vest during the
Severance Period to the full extent permitted under the terms of your written
stock option agreement(s) and the applicable plan(s) governing those
agreement(s). You may exercise your vested option shares pursuant to your
written stock option agreement(s) and the applicable plan(s) governing those
agreement(s).

8.        Return of Company Property. On or before the Separation Date, you must
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, credit cards, entry cards, computer
access codes, computer programs, identification badges and keys), and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).

9.        Continuing Obligations. After the Separation Date, you will have
continuing obligations to the Company under the Employee Confidentiality,
Nonraiding and Noncompetition Agreement, as referenced in Section 12 below.

10.      Other Compensation or Benefits. Except as expressly provided in this
Agreement, you will not receive any additional compensation, severance, or
benefits from the Company after the Separation Date.

11.      Entire Agreement. This Agreement, including its exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. It supersedes any and
all agreements entered into by and between you and the Company, including the
Employment Agreement; provided, however, that Section 9 of the Employment
Agreement regarding Employee Confidentiality, Non-Raiding and Non-Competition
Agreement and Section 10 of the Employment Agreement

 


2



--------------------------------------------------------------------------------

regarding Proprietary Rights and Inventions and the Employee are expressly made
a part of and incorporated into this Agreement, and are not superseded. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein. It may not be
modified except in a writing signed by a duly authorized officer of the Company.

12.      Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.

13.      Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Washington as applied to contracts made and to be performed entirely within
Washington.

14.      Severability. If a court of competent jurisdiction determines that any
term or provision of this Agreement is invalid or unenforceable, in whole or in
part, then the remaining terms and provisions hereof will be unimpaired. The
court will then have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
that most accurately represents the parties’ intention with respect to the
invalid or unenforceable term or provision.

If this Agreement is acceptable to you, please sign below, and return the
original to me.

Thank you for your efforts in support of the Company. We look forward to working
with you during the Transition Period.

Sincerely yours,

 

INTERNAP NETWORK SERVICES CORPORATION

 

 

 






 

 






--------------------------------------------------------------------------------

 

 

 

          Greg A. Peters
          Chief Executive Officer

SO AGREED.



 

 

 

--------------------------------------------------------------------------------

 

 

 

John Scanlon

Date: _________________




Attachments:
Exhibit A – Release Agreement

 

 

 

 

 


3



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

(To be signed on or after the Separation Date)

I understand that my employment with Internap Network Services Corporation (the
“Company”) terminated effective _____________________, ____ (the “Separation
Date”). The Company has agreed that if I choose to sign this Release Agreement
(“Release”), the Company will pay me certain severance benefits (minus the
required withholdings and deductions) pursuant to the terms of the Transition
and Separation Agreement dated July __, 2002 (the “Agreement”). I understand
that I am not entitled to such benefits unless I sign this Release, and it
becomes fully effective. I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary through the Separation
Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
as described therein, I hereby agree to release the Company and its officers,
directors, agents, attorneys, employees, shareholders, parents, subsidiaries,
affiliates, successors, and assigns, of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known or unknown, suspected and unsuspected, disclosed and
undisclosed, liquidated or contingent, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Release, including but not limited to: any and all such
claims and demands directly or indirectly arising out of or in any way connected
with my employment with the Company or the termination of that employment;
claims or demands related to salary, bonuses, commissions, incentive payments,
stock, stock options, or any ownership or equity interests in the Company,
vacation pay, personal time off, fringe benefits, expense reimbursements,
severance benefits, or any other form of compensation; claims pursuant to any
federal, any state or any local law, statute, common law or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Employee
Retirement Income Security Act; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the California Fair Employment and Housing Act, as
amended; the Washington Law Against Discrimination in Employment, as amended;
the Washington Family Leave Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; misrepresentation; defamation;
libel; emotional distress; and breach of the implied covenant of good faith and
fair dealing.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA and that the consideration given for the waiver
in the above paragraph is in addition to anything of value to which I was
already entitled. I have been advised

 


4



--------------------------------------------------------------------------------

by this writing, as required by the ADEA that: (a) my waiver and release do not
apply to any claims that may arise after my signing of this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days within which to consider this Release (although I may
choose to voluntarily sign this Release earlier); (d) I have seven (7) days
after I sign this Release to revoke it; and (e) this Release will not be
effective until the eighth day after this Release has been signed by me (the
“Effective Date”).

I accept and agree to the terms and conditions stated above:

 

 

 

 





 

 





--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

          Date

 

 

John Scanlon

 


5